LATTIMORE, J.
Conviction for assault to murder; punishment, three years in the penitentiary.
We find in the record only one bill of exceptions, which was reserved to the refusal of a continuance. The bill is defective. The application for continuance does not appear therein. The bill is qualified by a statement of the trial court that the witness named in the application was present at the trial. The testimony in this ease is conflicting, the conflict arising over the question as to whether the shooting was done in self-defense or otherwise. The jury have settled this issue against appellant, and we do not feel inclined to disturb their verdict.
Finding no error in the record, the judgment will be affirmed.